Citation Nr: 1438121	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  05-12 730	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to herbicides.

2.  Entitlement to service connection for tremors, to include as secondary to diabetes mellitus, type 2, and/or exposure to hazardous chemicals and herbicides.

3.  Entitlement to an initial compensable rating for right ear hearing loss.

4.  Entitlement to a rating higher than 10 percent for residuals of a left knee injury, to include degenerative joint disease.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from November 1963 to November 1966.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from April 2004 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and Newark, New Jersey.  

The Veteran now resides in New Jersey, so the matter is now handled by the RO in Newark, New Jersey.

The Board previously denied the claim for an increased rating for the left knee in July 2010.  The Veteran appealed the Board's July 2010 decision to the United States Court of Appeals for Veterans Claims (Court), and in March 2011, the Court granted a Joint Motion for Remand, filed by the parties in this case.  In doing so, the Court vacated the Board's prior decision.  The Board remanded the claim for further evidentiary development in February 2011.

The Board then denied the claim for an increased rating for the left knee in a May 2012 decision.  The Veteran appealed the Board's decision again, and in March 2014, the Court vacated the May 2012 Board's decision, and remanded it back to the Board for further development, including the issue of entitlement to TDIU.   

While the Veteran's appeal for an increased rating for the left knee was pending, he completed a substantive appeal for the issues of entitlement to service connection for diabetes mellitus, type 2, entitlement to service connection for tremors, and entitlement to an initial compensable rating for right ear hearing loss.  The appeals have since been merged.

The issues of entitlement to service connection for tremors, entitlement to an initial compensable rating for right ear hearing loss, entitlement to a rating higher than 10 percent for residuals of a left knee injury, to include degenerative joint disease, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the Board finds that there is sufficient evidence of exposure to herbicides while serving in Thailand during the Vietnam era.
 
2.  The Veteran has a current diagnosis of diabetes mellitus, type 2.


CONCLUSION OF LAW

The Veteran's diabetes mellitus, type 2, is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).





	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  With respect to the issue decided herein, the Board is granting the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for Diabetes Mellitus, Type 2, to Include as Due to Exposure to Herbicides 

The Veteran seeks entitlement to service connection for diabetes mellitus, type 2.  He asserts he was exposed to herbicides while serving in Thailand and later developed diabetes mellitus, type 2, as a result of the exposure to herbicides during service.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the Veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions, including diabetes mellitus, type 2.  38 C.F.R. § 3.309(e). 

In this case, the Veteran asserts that he was exposed to herbicide agents while performing his duties during his service in Thailand.  See November 2010 statement. 

At the outset, there is ample evidence of record showing that the Veteran is diagnosed with diabetes mellitus, type 2.  See e.g. August 2011 VA Active Problem List.  Therefore, resolution of the issue on appeal turns on whether the Veteran is determined to have been exposed to herbicides in service.

Initially, the Board notes that the Veteran was not stationed in the Republic of Vietnam at any time during his active service, although the Veteran has indicated that he landed at Saigon for approximately two hours.  See May 2012 statement.  However, the Veteran has asserted that the majority of his exposure to herbicides occurred while stationed in Thailand.  The Veteran's service records confirm that he served in Thailand from 1964 to 1965.  See January 2010 rating decision.  However, there is no specific mention of exposure to herbicides in the Veteran's service records. 

Importantly, VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 bulletin, C&P indicated that it has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used. 

Given this information, C&P has determined that special consideration should be given to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those Veterans.  Significantly, C&P stated, "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  C&P indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a Veteran served at one of the bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the base perimeter, as shown by MOS, performance evaluations, or other credible evidence. 

The Veteran has asserted that he witnessed spraying of herbicides every night and that the Mess Hall and Living Quarters were open to the air.  The Board finds the Veteran's statements to be credible.  The record shows that the Veteran has been cooperative in seeking out sources of collateral evidence to support his claim, and the Board finds no reason to doubt his credibility.  Additionally, DoD records submitted by the Veteran indicate that a test program was conducted in Thailand during the same time period that the Veteran was stationed there (1964-1965), to determine the effectiveness of aerial applications of Agent Purple and Agent Orange, and other candidate chemical agents in defoliation of upland jungle vegetation.  

Upon consideration of the Veteran's statements, and the evidence of record, the Board finds that the Veteran was exposed to herbicides while on active duty.  Thus, despite the fact that there is no clear evidence of herbicide exposure due to the Veteran's Thailand service shown in the record, the Veteran was likely exposed and the Veteran has presented credible evidence.  Therefore, in view of the information set forth by C&P in the May 2010 bulletin and resolving all reasonable doubt in the Veteran's favor, the Board finds that he was exposed to herbicide agents while he was stationed in Thailand during the Vietnam era.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Therefore, in light of the evidence showing exposure to herbicides during service, and a diagnosis of diabetes mellitus, type 2, service connection is granted on a presumptive basis.


ORDER

Entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to herbicides, is granted.


REMAND

The Veteran seeks entitlement to service connection for tremors, to include as secondary to diabetes mellitus, type 2, and/or exposure to hazardous chemicals and herbicides, entitlement to an initial compensable rating for right ear hearing loss, entitlement to a rating higher than 10 percent for residuals of a left knee injury, to include degenerative joint disease, and entitlement to TDIU.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

First, the Board notes that the Veteran has a diagnosis of tremors.  See December 2007 VA Outpatient note.  As a result of this decision, the Veteran has been granted entitlement to service connection for diabetes mellitus, type 2.  Additionally, the Board notes that evidence indicates the Veteran was exposed to herbicides, as well as several other hazardous chemicals during service.  See November 1994 letter from the Department of the Army, Research Operations Division.  To date, a medical opinion has not been obtained regarding whether the Veteran's diagnosed tremors are causally or etiologically related to service, to include exposure to herbicides and/or hazardous chemicals, or if they are proximately due to or aggravated by his diabetes mellitus, type 2.  As such, a remand is necessary to afford the Veteran a VA examination and to obtain a medical opinion.

The Veteran seeks entitlement to an initial compensable rating for his right ear hearing loss.  The Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination to determine the current nature and severity of his right ear hearing loss.  The record reflects that the Veteran's most recent VA examination for this disorder was conducted in March 2011, more than three years ago.  Additionally, the most recent treatment records associated with the claims file are from 2011, more than three years ago.  Thus, an updated VA examination is needed to fully and fairly evaluate the Veteran's claim for an increased disability rating.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

The Veteran seeks entitlement to a rating higher than 10 percent for residuals of a left knee injury, to include degenerative joint disease, and entitlement to TDIU.  The March 2014 Court decision determined that the November 2011 VA examination was inadequate and remanded the issue back to the Board to obtain a compliant examination.  As such, the claim is remanded to afford the Veteran a VA examination to determine the nature and severity of the Veteran's left knee disability.  In particular, the examiner must clarify whether the Veteran suffers from recurrent subluxation or lateral instability.  Additionally, as noted in the decision, the Court determined that the Veteran raised the issue of entitlement to TDIU.  Upon remand, the RO is requested to afford the Veteran proper notice under the VCAA, as related to a TDIU claim, and should clarify whether he wishes to pursue this claim.  If the Veteran wishes to pursue the TDIU claim, the RO should obtain the Veteran's employment history, and a medical opinion regarding the Veteran's employability.

All updated treatment records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for TDIU.

The RO should also ascertain whether the Veteran wishes to pursue a TDIU claim.  In the event that he does, further action as described herein should be taken.  In the event that he does not, this fact should be annotated for the file and no further action is required.

2.  Obtain and associate with the claims file all updated treatment records.
 
3.  Then, afford the Veteran a VA examination for tremors.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.  All pertinent diagnoses related to the Veteran's claimed tremors should be noted.

After the claims file is reviewed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that:

a)  any currently diagnosed tremor disorder is in any way causally or etiologically related to his active service, to include exposure to herbicides and/or chemicals, listed as CS and DM (see November 1994 letter); and,

b)  any currently diagnosed tremor disorder is proximately due to or aggravated (beyond a natural progression) by his diabetes mellitus, type 2.

In particular, review the lay statements as they relate to the development of his disorder and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

4.  Afford the Veteran a VA examination to determine the current severity of his right ear hearing loss.

The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

5.  Afford the Veteran a VA examination to determine the current severity of his left knee disability.

The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including range of motion measurements and the degree at which pain occurs.

The examiner is asked to specifically note whether the Veteran has recurrent subluxation or lateral instability, and if so, the degree of severity.  Please discuss any discrepancy between diagnostic and clinical findings.  In offering an opinion, the examiner should discuss the medical evidence of record that is favorable to a finding of recurrent subluxation or lateral instability.

6.  If the Veteran wishes to pursue a TDIU claim, schedule the Veteran for a VA examination to evaluate the impact his service-connected disabilities have on his employability.  The examiner must review the claims file and should note that review in the report.  The examiner must take a history of the Veteran's educational and employment background. 

The examiner comment on the social and industrial impairment attributable to the service-connected disabilities either singularly or jointly and without consideration of his nonservice-connected disabilities or age.

The examiner should consider such factors as the Veteran's education level, special training, and work experience. 

In offering any opinion, the examiner should consider all the evidence of record, to include the lay statements submitted by or on behalf of the Veteran. 

The rationale for any opinion offered should be provided.

7.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case. 

8.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate his claim.  

If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


